DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment of claim 1 is acknowledged. Claim 6 has been newly added. Claims 1, 2, 4 and 6 are currently under consideration in this application.
The rejection of claims 1, 2 and 4 under 35 USC § 103 as being unpatentable over Wang (Wang, Z., et al., Microarray-based Detection of Protein Binding and Functionality by Gold Nanoparticle Probes, 2005, Analytical Chemistry, 77(17), 5770-5774) in view of Kazunori (JP2004283114A), Inglese (US6335176), Zhang (US6548266B1), Yang (US20080124790A1) and Powell (US20080175757A1) is withdrawn in view of Applicant's claim amendment.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, step vi), "from" should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites the claim limitation "0.1% of 2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol". The claim limitation fails to further limit the range "0.001% to 0.01% 2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol" recited in claim 1 step vi) and improperly broadens the scope of invention. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang, Z., et al., Microarray-based Detection of Protein Binding and Functionality by Gold Nanoparticle Probes, 2005, Analytical Chemistry, 77(17), 5770-5774) in view of Kazunori (JP2004283114A), Inglese (US6335176), Zhang (US6548266B1), Rininsland (US20110165603A1), and Powell (US20080175757A1).
Regarding claim 1, Wang teaches a kit for diagnosing cancer, comprising kemptide as an agent for measuring Protein Kinase A activity, a glass surface, and an ester as a linker for connecting the glass surface and the kemptide (Wang Pg. 5771, Col. 1, ¶ 1, lines 6-10: The identification and characterization of substrates and inhibitors of kinases is of interest for the biomedical sciences since phosphorylation of proteins by kinases plays a key role in regulating cellular processes and is believed to be involved in many diseases such as cancer, diabetes, and inflammations; Pg. 5771, Col. 2, § Peptide Microarrays, lines 1-2: Peptide Microarrays. Kemptide and control peptide were spotted on NHS-ester functionalized slide).
Wang does not specifically teach the cysteine modified kemptide comprising SEQ ID NO:1, N-[γ-maleimidobutyryloxy] sulfosuccinimide ester (GMBS), or an amine-modified glass. Wang teaches a frame-seal mounted on the glass slides (Wang Pg. 5771, Col. 2, § Peptide Microarrays, lines 12-13: This was applied to the slides under a frame-seal incubation chamber), but does not specifically teach a poly(dimethylsiloxane) gasket. Wang teaches the kit further comprising Triton X-100 (2-Wang Pg. 5771, Col. 2, § Peptide Microarrays, lines 1-6: Peptide Microarrays. Kemptide and control peptide were spotted on NHS-ester functionalized slides in 0.3 M PBS (pH 8.5, 0.2M NaCl and 20 µg/mL BSA) and processed as described for the protein microarrays. Before phosphorylation, the slides were washed with washing buffer (pH 7.5, 20 mM tris, 150 mM NaCl, 10 mM EDTA, 1 mM EGTA, 0.1% Triton X-100) for 10 min), but does not teach Triton X-100 for increasing sensitivity of measuring the PKA activity.
Kazunori teaches SEQ ID NO:1 as a substrate for PKA, and immobilizing the substrate peptide to make peptide array on a glass plate (Kazunori ¶ 43; Pg. 11, line 32: SEQ ID. NO: 1: CGGLRRASLG) and an ester linker modified with maleimide to link to the cysteine residue of the peptide (kemptide) (Kazunori ¶ 39).  Kazunori further teaches the method can be performed with a labeling compound, such as a fluorescent substance (Kazunori ¶ 15, lines 1-4) and utilizes an antibody that recognizes a phosphorylated tyrosine residue or phosphorylated serine residue (molecular probe: Instant Specification [60] pro-Q diamond stain probes the phosphorylated serine residue of the peptide substrate) (Kazunori ¶ 41).
Inglese teaches incorporating a kinase substrate, such as kemptide, into a compound through a linker, such as GMBS (Inglese Col. 2, lines 12-19: This present invention relates to a reagent for incorporating phosphorylation sites into compounds, particularly into proteins and peptides. The reagent has the structure A-B-C, wherein A is a moiety that is specifically reactive with a reactive side chain in the compound, B is a linking moiety, and C is a peptide sequence that contains a kinase substrate; Col. 7, line 66 – Col. 8 line 47: Another Suitable peptide substrate is the “Kemptide” sequence, Col. 4, lines 32-37: Following are examples of other linking agents that can be used to produce reagents of the invention by reacting the linking agent with a peptide containing a kinase substrate sequence: … N-y-maleimidobutyryloxysuccinimide ester (GMBS)). 
Zhang teaches an assay system for detecting a protein kinase, where a linker such as GMBS connects the substrate to a polymer, and the assay plate is functionalized or modified with an amine group (Zhang Abstract lines 1-5: An assay system is provided for detecting the enzymatic activity of a phosphorylation enzyme. The enzyme may be a phosphatase or protein kinase; Col. 4, lines 49-51: Bifunctional linker. A chemical agent that contains two reactive groups used to conjugate or “crosslink' a phosphorylation enzyme substrate to a signal enhancing polymer; Col. 4, lines 58-59: succinimidyl 4-maleimidobutyrate (GMBS); Col. 4, lines 26-31: Covalent immobilization is accomplished by first modifying polystyrene to incorporate a functional group, such as an amine or carboxyl group, then coupling said functional group to a complementary functional group, such as an amine or sulfydryl, on the biomolecule).
Rininsland teaches detecting a kinase enzyme in a sample, comprising contacting the sample with a substrate for the kinase enzyme, wherein the enzyme comprises a fluorescent moiety (Rininsland Claim 10). An example of a substrate/peptide that may be used in the practice of the invention is a peptide comprising the sequence LRRASLG (also known as a kemptide). This sequence is recognized by protein kinase A (Rininsland ¶ 16, lines 8-11). Rininsland also discloses increased sensitivity of assays based on intramolecular quenching using phosphonate Rininsland ¶ 132). 
Powell teaches coating the bottom plate of a microarray device to form reservoir wells (Powell Abstract, lines 3-6: The microarray device enables the transparent bottom plate to be coated with a biological or pharmaceutical agent prior to device assembly forming a specified number of watertight reservoir wells), and the preferred material of the elastomeric well structure is PDMS (Powell ¶ 27, lines 2-3: the elastomeric well structure from silicone rubber also known as PDMS). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wang, Kazunori, Inglese, Zhang, Rininsland and Powell to have modified the array kit for measuring PKA activity.  One of ordinary skill would have been motivated to substitute Wang's kemptide with the cysteine-modified kemptide comprising SEQ ID NO:1 as taught by Kazunori, because the cysteine residue will facilitate desorption to the substrate (Kazuonri ¶ 36, lines 7-8).  It would have been obvious to substitute the linker with GMBS as taught by Inglese, because Inglese discloses a list of linkers that can be used for the same purpose of reacting with a peptide containing a kinase substrate sequence (Inglese Col. 4, lines 32-35: Following are examples of other linking agents that can be used to produce reagents of the invention by reacting the linking agent with a peptide containing a kinase substrate sequence).  One of ordinary skill would have been motivated to modify the glass surface in the assay kit as taught by Wang, with an amine group taught by Zhang and a PDMS gasket taught by Powell, because crosslinking GMBS to an amine group on the surface forms a stable bond to immobilize GMBS and a PDMS  
Regarding claim 2, Wang teaches the kemptide is a substrate that reacts with PKA (Wang Abstract, lines 11-14: Enzyme activity of the kinase (PKA) is detected with high specificity down to a limit of 1 fg for an established peptide substrate (kemptide) on the microarray spots). 
Regarding claim 4, the limitation "wherein the cancer is at least one selected from among the group consisting of hepatic cancer, gastric cancer, lung cancer, colorectal cancer, esophageal cancer, rectal cancer, prostate cancer, melanoma, and thyroid cancer" recites an intended use of the kit of claim 1.  Wang in view of Kazunori,  and Powell meets every structural limitation of the kit, and can therefore be used for the intended function.   
Regarding claim 6, Wang teaches the kit further comprising 0.1% Triton X-100 (2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol) (Wang Pg. 5771, Col. 2, § Peptide Microarrays, lines 1-6: Peptide Microarrays. Kemptide and control peptide were spotted on NHS-ester functionalized slides in 0.3 M PBS (pH 8.5, 0.2M NaCl and 20 µg/mL BSA) and processed as described for the protein microarrays. Before phosphorylation, the slides were washed with washing buffer (pH 7.5, 20 mM tris, 150 mM NaCl, 10 mM EDTA, 1 mM EGTA, 0.1% Triton X-100) for 10 min)). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 4 have been considered but are moot because the arguments (Arguments Pg. 6, last paragraph) regarding the newly added limitation in claim 1 "0.001% to 0.01% 2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol" do not apply to the new ground of rejection made under 35 U.S.C. 103 over Wang in view of Kazunori, Inglese, Zhang, Rininsland, and Powell. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657   
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657